Title: From Louisa Catherine Johnson Adams to John Adams, 28 July 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 28 July 1818
				
				Although your last Letter was not quite so good as I could wish the consciousness and solicitude you appear to feel of its not being worthy of you convinces me it is unnecessary to  for me to make any remarks on it—excepting that I must entreat you always to accustom yourself to do every thing as well as you can, lest you should find bad habits creeping on you which will be very difficult to eradicate once acquired—As to my lottery ticket I am not the least disappointed and intended it more as a lesson to you than with a view to gain any thing by it, as I have sometimes observed that you were inclined to rely a little too much upon your good fortune—and I felt assured that the loss of my ticket would occasion you feelings sufficiently unpleasant to teach you how weak it is to trust at all in the mere operations of chance—and that a firm reliance on our own exertions, will contribute far  more to our success through life and will sooner or later meet with their reward–I hope you have got a part as I am sure you take pains to excel and merit the approbation of your masters You have sufficient talent if you have to attain to any pitch of excellence and you have nothing to apprehend but the natural vivacity of your disposition which often leads you  into omissions and time once lost can never be regained—I flatter myself that I shall have the pleasure of hearing that you have  acquitted yourself with honour and should you have been disappointed in obtaining your wish you must exert yourself in future that such a disappointment may not fall on you a second time—Adieu my dear Boy I still hope that may be able to visit you for a short time in the fall Give my love to George and Charles and accept it from your affectionate Mother.
				
					L C A
				
				
					Antoine thought better about going away and Ellen ad and he are still with us—
				
			